Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on September 9, 2021, Karen Henckel requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 19-1090 the required fee of $ 220.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Support for the extension of time fee required by the examiner is found in MPEP 706.07(f) (II)(G): Where a complete first reply to a final Office action has not been filed within 2 months of the final Office action, applicant’s authorization to make an amendment to place the application in condition for allowance must be made either within the 3 month shortened statutory period or within an extended period for reply that has been petitioned and paid for by applicant pursuant to 37 CFR 1.136(a). However, an examiner’s amendment correcting only formal matters that are identified for the first time after a reply is made to a final Office action would not require any extension fee, since the reply to the final Office action put the application in condition for allowance except for the correction of formal matters, the correction of which had not yet been required by the examiner. 
Because Applicant filed on the last day of the 3 month shortened statutory period and the examiner proposed an examiner’s amendment after the 3 month shortened statutory period and before the 4th month, the 1 month extension of time is justified.

The application has been amended as follows: 

IN THE CLAIMS

3. (Currently Amended) The rotor blade as claimed in claim 1, comprising: 
a first transverse spacing between the front pressure-side spar cap and the rear pressure- side spar cap, or 
a second transverse spacing between the front suction-side spar cap and the rear suction- side spar cap, wherein at least one of the first and second transverse spacings is equal to or greater than a dimension of the lifting openings in the transverse direction.

11. (Currently Amended) The rotor blade as claimed in claim 1, wherein a rotor blade de-icing system is coupled to at least one of the first and second load introduction devices.

13. (Currently Amended) A method for installing a rotor blade, comprising: 
providing the rotor blade as claimed in claim 1; 
passing a lifting device through the lifting openings; 
securing the lifting device on the first and second load introduction devices; and 
raising the rotor blade into an installation position by the lifting device.


	EXPLANATION OF CHANGES
	The proposed amendment to claim 1 field September 3, 2021 included changes to pluralize “the opening” and “the load introduction device.”  Respective changes to the recited elements were made to most dependent claims, but claims 3, 11 and 13 had preserved the singular recitations of “the opening” and “the load introduction device.”  In order to resolve the unclear recitations under 35 USC §112(b) in claims 3, 11 and 13, the above changes have been made.  

  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RICHARD A EDGAR/Primary Examiner, Art Unit 3799